                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INES S. ZOHNI,                                               CIVIL ACTION
                      Plaintiff,

               v.

THE SCHOOL DISTRICT OF                                       NO. 18-5644
PHILADELPHIA, and
SHAUNEILLE TAYLOR,
                Defendants.

                                           ORDER

       AND NOW, this 25th day of June, 2019, upon consideration of Defendants’ Partial

Motion to Dismiss Plaintiff’s Complaint (Document No. 5, filed April 8, 2019), and Plaintiff’s

Response to Defendants’ Partial motion to Dismiss the Complaint (Document No. 6, filed April

22, 2019), after a telephone conference with the parties on June 20, 2019, for the reasons set

forth in the attached Memorandum dated June 25, 2019, IT IS ORDERED that Defendants’

Partial Motion to Dismiss Plaintiff’s Complaint is DENIED WITHOUT PREJUDICE to

defendants’ right to raise these arguments again after discovery has been completed, by motion

for summary judgment or at trial.

                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.
